Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the compound below in the reply filed on 24 February 2022 is acknowledged.  Since the elected species appears free of the prior art of record, the search has been extended to the compounds in the rejections of the current action.

    PNG
    media_image1.png
    189
    178
    media_image1.png
    Greyscale

Claims 109, 156, and 158 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 February 2022.
Information Disclosure Statement
The information disclosure statements filed 10 February 2021 and 24 February 2022 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 8, 13, 23, 35, 40, 74, 77, 81, 83, and 87 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claims 1-3, 8, 13, 23, 35, 40, 74, 77, 81, 83, and 87 are drawn to a method of one, treating or preventing a viral infection, two, inhibiting the entry of a virus into a cell, or three, inhibiting an envelope glycoprotein with a compound of formula (I) or (II).  In a compound of formula (I) or (II) three rings are connected to each other by linkages Y and Z.

    PNG
    media_image2.png
    183
    364
    media_image2.png
    Greyscale


(1) Level of skill and knowledge in the art: 
SHIODA (WO 2015016373, published 5 February 2015, entry date in HCAPLUS of 22 March 2015, STN abstract thereof) describes a compound in which the following definitions apply: s is one; R1 is a heteroaryl ring; Z is -O-CH2-; and R2 is Me.  

    PNG
    media_image3.png
    288
    493
    media_image3.png
    Greyscale

(2) Partial structure:
In a compound of formula (I) or (II), three rings are connected by linkers Y and Z.  Variable Y represents  O, NRR, S, or C(RC)2 and Z represents a one or two-atom linker.  Variable A represent a phenyl ring or an optionally substituted 6,5-bicyclic fused bicyclic  heteroaromatic ring.  
(3) Physical and/or chemical properties and (4) Functional characteristics:
ZNL-01-132 has antiviral activity and is characterized by 1H-NMR (page 76, paragraph [00230] to page 79, paragraph [00240]).  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-3, 8, 13, 23, 35, 40, 74, 77, 81, 83, and 87  is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any compound of formula (I) or (II) that can be used in a method of claim 1, 83, or 87.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  While having written description of ZNL-01-232 and S4105 and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claims 1-3, 8, 13, 23, 35, 40, 74, 77, and 81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treating a viral infection with a compound of formula (I) or (II).  The specification does not reasonably provide enablement for preventing a viral infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating or preventing a viral infection with a compound of formula (I) or (II). Thus, the claims taken together with the specification imply a compound of formula (I) or (II) can treat or prevent a viral infection.

    PNG
    media_image2.png
    183
    364
    media_image2.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
AHANCHIAN (BMC Pediatrics, 2012, 12:147, 1-12) describes that the prevention of a respiratory viral infection requires more research (page 7, second column, third paragraph to page 8, column 1, paragraph 3).  	
The relative skill of those in the art:
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in treating or preventing a viral infection with a compound of formula (I) or (II).
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treating a viral infection with a compound of formula (I) or (II).  
The specification does not provide guidance for preventing a viral infection with a compound of formula (I) or (II).
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to preventing a viral infection with a compound of formula (I) or (II) and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8, 13, 23, 35, 40, 74, 77, 81, 83, 87, 104, 155, and 157 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The concept of a prodrug is unclear (page 28, paragraph [0062]).  ZAWILSKA (Pharmacological Reports, 2013, 65, 1-14) describes various prodrugs (page 3, figure 1). Do applicants desire to claim these types of prodrugs?
When a co-crystal is claimed, what are the other components of the co-crystal?  Applicants do not provide guidance to the other components of a co-crystal.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 104 is rejected under 35 U.S.C. 103(a) as being unpatentable over JANSSEN (US 4005218, issued 25 January 1977).
Determining the scope and contents of the prior art
Janssen describes a compound in which the following definitions apply: R1 is OH; three chloro substituents are attached to a phenyl ring; R3 is CF3.  Janssen describes that H and halo are alternative embodiments (column 1, lines 25-60).  These compounds are used as parasiticides (abstract).

    PNG
    media_image4.png
    422
    342
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    247
    440
    media_image5.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
In the claims at issue a F substituent is attached to a phenyl ring.  In the prior art a Cl substituent is attached to the same phenyl ring.
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Janssen describes that F and Cl are alternative embodiments when attached to the same ring, as shown by variable R1.  A reasonable expectation of success of replacing Cl for F is present within the art due to compounds of Janssen being used as pesticides.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Allowable Subject Matter
Claims 1-3, 8, 13, 23, 35, 40, 74, 77, 81, 83, 87, 104, 155, and 157 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699